Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejoinder
Claims 1, 3-5,  8-9, 11, 15-18, 20-23, 26-27, 30-31 and 36-40 are allowable. Claims 2, 6-7, 10, 12, 24-25, 28-29 and  32-35 previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions, as set forth in the Office action mailed on 06/08/21, is hereby withdrawn and claims 2, 6-7, 10, 12, 24-25, 28-29 and  32-35  are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Martin Fessenmaier on 08/24/22.

The application has been amended as follows: 
1) Claim 2 has been cancelled.
2) Claim 20, line 2, after dosage form is, delete “about”
3) Claim 24, line 12, delete “wherein the liquid unit dosage form has a pH of about 5 to about 7”
4) Claim 28, line 12, “wherein the liquid unit dosage form has a pH of about 5 to about 7”
5) Claim 32, line 12, delete “wherein the liquid unit dosage form has a pH of about 5 to about 7”
6) Claim 34, line 12,  delete “wherein the liquid unit dosage form has a pH of about 5 to about 7”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant specification demonstrated that the combination of pregabalin and acetaminophen unexpectedly afforded an improved and even synergistic analgesic effect that exceeded not only the analgesic effect of the individual components (pregabalin and acetaminophen), but even exceeded that of morphine. This synergy is neither taught nor suggested in the closest prior art of record by Benke et al. The claimed invention is therefore distinguished from prior art of record and is novel and useful.
Claims 1, 3-12, 15-18 and  20-40 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SNIGDHA MAEWALL/Primary Examiner, Art Unit 1612